Title: Memorandum Books, 1777
From: Jefferson, Thomas
To: 


          1777.
          
            
              Jan.
              9.
              
              Recd. of T. Garth £3.
            
            
              
              Pd. John Coles £4–10.
            
            
              
              Pd. Wm. Gouge 12/.
            
            
              
              13.
              
              Pd. barber in Fredsbgh. 1/3.
            
            
              
              Recd. of G. Wythe 30/.
            
            
              
              14.
              
              Gave M. Page’s coachman 1/3.
            
            
              
              15.
              
              Pd. for seeing gunnery 5/.
            
            
              
              Pd. for seeing weaving 1/3.
            
            
              
              16.
              
              Pd. for mending watch 7/6.
            
            
              
              Pd. Smith, tavern keeper Fredsbgh., entt. £4–4.
            
            
              
              17.
              
              Pd. Smith’s tavern (on the road) entertt. 5/9.
            
            
              
              Pd. Bell, Orange C. H. dinner 5/.
            
            
              
              20.
              
              Pd. Fal. Frazer £4–16.
            
            
              
              ✓
              Credit Mr. Wayles’s estate 160 ℔ lead.
            
            
              
              21.
              
              Charge W. Beck my note for 30/.
            
            
              ✓
              24.
              
              Sold my writing table to Randolph Jefferson for £6.
            
            
              
              27.
              
              Charge Isaac Jackson 80½ ℔ pickled pork.
            
            
            
              Feb.
              1.
              
              Recd. of H. Skipwith by Frank Harris £100.
            
            
              
              Anthony Winston has given bond to me as admr. of Mr. Skelton for £42. for the purchase of a horse which was £30. & 8 years interest.
            
            
              
              Pd. Fal. Frazer £1–11–3.
            
            
              
              Inclosed by Dav. Hoops to Samps. Matthews £12.
            
            
              
              Pd. John Coles £10–16.
            
            
              
              Pd. Charles L. Lewis for Anders. Bryan £5.
            
            
              ✓
              5.
              
              Lent Randolph Jefferson £4–10.
            
            
              Feb.
              13.
              
              Pd. Neilson £3.
            
            
              
              Pd. Rice 6/3.
            
            
              
              Pd. John Beckley in part for sawing £10. Note he sais he sawed 9500 foot for me & has received before about £8. Falvy Frazer has settled the price of sawing between us @ 45/ pr. thousand & 15/ per thousand for feeding himself.
            
            
              
              F. Frazer settles the worth of the timber cut for me on Anderson Bryan’s land @ 5/ every thousand feet. Note it was for the plank cut by Beckley.
            
            
              
              Engaged Beckley to saw me as much plank as will yeild me 1200 f. fine flooring plank in lengths of 19. & 25 f. I am to take good & bad & shall allow him as before.
            
            
              
              Pd. Frederick Wm. Wills for riding for newspapers 18/.
            
            
              
              ✓
              Pd. George Bradby 42/.
            
            
              
              15.
              
              Pd. Francis Bishop the smith in full of all demands £2–11.
            
            
              
              17.
              
              Pd. Rice 9/.
            
            
              ✓
              19.
              
              Sold Ryno to Randolph Jefferson for £35.
            
            
              Feb.
              19.
              
              Amount of sales of my mother’s estate.
            
            
                         £s d   pd.Jacob Moon0–12–0   pd.James Oglesby0–4–0   pd.Chiles Terril0–10–6   pd.Benjamin Lacey0–15–0   pd.Tucker Woodson0–17–6   pd.Robert Moorman0–13–0   pd.Charles Hudson (pd. £11.16–5–0   Thomas Jefferson51–3–7   Thomas Garth0–12–3   ✓Randolph Jefferson4–18–6   James Marks1–12–6   Henry Mullins2–19–6   Bartholomew Kindred0–7–6   Hierom Gaines0–2–6   John Henderson senr.0–17–3   Richard Moore0–12–6   John Jouett2–12–0   pd.Bennet Henderson14–19–3   Charles Lilburne Lewis25–17–6   Peter Marks1–17–0   Hastings Marks (pd. £9–18.11–0–0   John Moore junr.0–12–6   pd.Falvy Frazer0–12–6   Richard Gaines0–5–0   £140–18–10  
            
            
              Feb.
              19.
              
              Recd. of Jacob Moon for my mother’s estate 12/.
            
            
              
              Recd. of James Oglesby for do. 4/.
            
            
              
              Recd. of Chiles Terril for do. 10/6.
            
            
              
              Recd. of Benjamin Lacey for do. 15/.
            
            
              
              Recd. of Tucker Woodson for do. 17/6.
            
            
              
              Recd. of Robt. Mooreman for do. 13/.
            
            
              
              Recd. of Charles Hudson for do. £11.
            
            
              
              Paid Will Beck 12/.
            
            
              ✓
              20.
              
              Paid George Bradby 30/.
            
            
              
              22.
              
              Peggy Wanlace begins to work. She is engaged for 6 months. £5.
            
            
              
              Agreed to Join J. Harvie & Christopher Clarke in obtaining taking up 5000. as. ld. apeice on Kentuckey & pd. J. Harvie 48/ towards expence of entries &c.
            
            
              
              26.
              
              Charge W. Beck a quarter cask of molasses delivd. him in the fall of 1775. which I think I bought of Rob. Baine for him.
            
            
              
              Inclosed Zachariah Rowland for freight of Mahogany 23/.
            
            
              
              27.
              
              Charge Watt Mousley a hhd. tobo. carried down this day.
            
            
            
              
              George Bradby leaves home to-day on a journey.
            
            
              
              Paid Joseph Neilson £10.
            
            
              
              Pd. Henry Kirby for 2 dry rubbing brushes 5/.
            
            
              
              Recd. of Anderson Bryan for 2 days waggoning 20/.
            
            
              
              ✓
              T. Pleasants of four mile creek has pd. for A. S. Jefferson £28–19–6 & charged to me.
            
            
              Mar.
              10.
              
              Pd. John Gill for 2 ℔ indigo 24/.
            
            
              
              Gave Barth. Kindred order on Mr. Cox, for 5. barrels corn @ market price & 120. bushels wheat @ 2/6, the latter being instead of the former order for 80. bushels.
            
            
              
              13.
              
              When I was at Philadelphia Thos. Evans delivd. to Jos. Pond 5 yds. linen & to Crutchfeild 2½ yds. @ 2/6 for which I must give him credit & charge them. Ante 24.
            
            
              
              Branham v. Evans. Caveat to be withdrawn.
            
            
              
              Freeland’s case. Recd. 20/ for opn.
            
            
              ✓
              16.
              
              Sold R. Jefferson 6. marrow houghs 30 ℔ @ 11d.—27/6.
            
            
              
              17.
              
              Charge Garrett Minor my opn. in case of Terril’s estate 21/6.
            
            
              
              Pd. Wm. Fitz for a day’s work 5/.
            
            
              
              Pd. Phill for a smith on the road 3/.
            
            
              
              Repd. do. for assistance loading his waggon 3/.
            
            
              
              Charge Walter Mousley 2. hhds. tobo. carrying down this day (I found) £3–5.
            
            
              
              19.
              
              Gave John Beckley order on Henry Cox for 20. barrels corn at market price at time of delivery.
            
            
              
              See Pet. Feild Trent’s acct. rendered me by George Divers money paid & goods delivered to following persons & charged to me.
            
            
              
              ✓
                1773.  Jan.  19.  Anderson Bryan   £1–14–7¾   Feb.26.Mrs. Wallace1–10–0  Wm. Reynolds7–19–3  Dabney Minor11–5  John Spencer4–14–0  1773.Mar.3.Giles Allegre5–16–0  13.Richard Sorrels10–8–0  Apr.9.John Nicholas (for J. Moore)4–0–0  24.Robert Sharpe7–16–6  Aug.28.Wm. Hickman3–15–6  31.Tucker Woodson for Bennet Henderson2–0–6  1774.May10.Bart. Ford5–0–0  Sep.17.Francis Alberti2–10–0 Some of which are already settled in account with those persons, the others must be carried into account. Also the following articles omitted above by oversight.1775.Feb.1.James Lewis£1–3–3Majr. David Lewis for Jas. Lewis6–19–9 
            
            
              
              The last two sums were for sawing done by James Lewis for me by direction of Falvy Frazer.
            
            
              Mar.
              22.
              
              Israel v. Williams. One of the petitions I left in E. R.’s hands. Recd. 53/ and am to dismiss it by order of pl.
            
            
              
              23.
              
              G. Bradby returns.
            
            
              
              24.
              
              Pd. John Mann for making a rope 8/.
            
            
              
              25.
              
              Charge Kindred the 5. Barr. corn ordered Mar. 10 @ 12/6 by lre. from Mr. Cox.
            
            
              
              Pd. B. Calvert 56/ which was 1/9 too much. Note 20/ of this was for clothes made for Neilson, who sais he has pd. it otherwise to Calvert, & therefore had disallowed it to me in our settlemt. of Feb. 27. 1777. If Neilson makes this appear, Calvert is to repay me.
            
            
              Mar.
              25.
              
              Pd. Jacob Seeden for 4 pulley blocks 12/.
            
            
              
              Pd. for strapping do. 2/.
            
            
              ✓
              29.
              
              Charge R. Jefferson 12. houghs more 60 ℔ @ 11d.
            
            
              
              Pd. Nelson 48/.
            
            
              
              ✓
              Pd. John Greenlee for my mother’s estate 18/9.
            
            
              
              Overpd. do. 3d.
            
            
              
              Charge Watt. Mousley carrying down 2 hhds. tobo. I found myself.
            
            
              
              31.
              
              Gave Rice 3/.
            
            
              
              Pd. Butler the taylor in full 34/6.
            
            
              
              Recd. of Richd. Moore for my mother’s est. 12/6.
            
            
              
              Recd. of J. Harvie wt. I had paid him Feb. 22. 48/.
            
            
              Apr.
              1.
              
              Manley v. Callaway. } I had desired Charles Lambert to receive these fees, but they are not paid to him, so recharge them.Hudnall v. Hoof.
            
            
              
              Lambert v. Callaway. A suit delivd. to E. Randolph. As I owed Lambert money I considered the fee as paid to me, therefore did not give E. R. any order for it. Nevertheless he took of Lambert the fee & tax £2–12–6 as per E. R.’s rect. delivered to me. Therefore repaid him the £2–12–6 & must charge it to E. R.
            
            
            
              
              Pd. Charles Lambert £9–7–6 besides the £2–12–6 above, & gave him my note for £14–14–8 the balance now due.
            
            
              Apr.
              1.
              ✓
              On settlemt. of accts. with Falvy Frazer (after allowing me 12/6 to my mother’s estate with other credits) I fell in his debt £59–8–7 for which I gave him my bond.
            
            
              
              Note I must add 12/6 to the above sum for a blanket delivered to him less than was charged. (Blanket found afterwds. & sent.)
            
            
              
              2.
              
              I accepted an order of Neilson’s in favor of Warren Dec. 24. 1776. for £3. which was omitted to be charged to Neilson at our settlement. Therefore charge it now.
            
            
              
              3.
              
              On settlement of all accounts to this day with T. Garth all balances due from me are stated in bonds & notes to him as follow.
            
            
              
                £30–0–0 paiable 79–2–71775. Jan. 14150–0–01775.June 1010–12–3¾1777Apr. 3270–0–01777Dec. 25
            
            
              
              Assigned to him James Gatewood’s bond on which there will be £166–18–8 due April 15. which he is to credit me for when received.
            
            
              April
              3.
              
              See my acct. settled with T. Garth this day, matters of acct. with the following persons.
            
            
              
              Chiles, Micajah. pa. 1.
            
            
              
              ✓
              Jefferson Randolph. pa. 1.
            
            
              
              Beckley John. 1.
            
            
              
              Nelson Joseph. 1.2.3.4.
            
            
              
              Wallace Hanah. 1.
            
            
              
              Woods Mrs. 1.
            
            
              
              Mazzei Philip. 1.
            
            
              
              Sheriff Albemarle. 1.
            
            
              
              Davis Mr. 1.
            
            
              
              Maury Walker. 1.
            
            
              
              Crutchfeild, Lewis. 1.
            
            
              
              Clark Mrs. 1.
            
            
              
              ✓
              Jefferson, Anna Scott. 1.
            
            
              
              Burras, John. 1.3.
            
            
              
              Cox Henry. 1.
            
            
            
              
              Lewis Nicholas. 1.2.3.6.
            
            
              
              Pond Joseph. 2.6.
            
            
              
              Johnson Randolph. 2.
            
            
              
              Sheriff Bedford. 2.
            
            
              
              Thompson John. 2.
            
            
              
              Woodfork. 2.
            
            
              
              Morris Zachariah. 2.
            
            
              
              Steptoe James. 2.7.
            
            
              
              Brock Joshua. 2.7.
            
            
              
              ✓
              Wayles, John’s estate. 2.7.8.
            
            
              
              Wingo John. 2.
            
            
              
              Johnson Christopher. 2.7.
            
            
              
              Johnson Benj. 2.
            
            
              
              Stanley 2.3.
            
            
              
              Atkyns, R. 2.
            
            
              
              Hook, Mr. 3.6.
            
            
              
              Goodwin Mrs. 3.
            
            
              
              Robertson Daniel. 3.7.
            
            
              
              Mousley Walter. 3.8.
            
            
              
              Lynch’s ferry. 3.4.
            
            
              
              Balyal, Solomon. 3.
            
            
              
              Secretary. 3.4.
            
            
              
              Warren Thos. 4.
            
            
              
              Calvard Benj. 4.
            
            
              
              Anderson Richd. 4.
            
            
              
              Collector St. Anne’s. 4.
            
            
              
              Collector Fredville. 1.
            
            
              
              Huckstept  4.
            
            
              
              Sharpe Robt. senr. 5.
            
            
              
              Gatewood James. 5.6.7.
            
            
              
              Woodson  6.
            
            
              
              Henderson Bennet. 6.8.
            
            
              
              Henderson John senr. 6.
            
            
              
              Johnson Wm. Albemarl. 6.
            
            
              
              Clarke Robt. 6.8.
            
            
              
              Kerby Hawkins. 6.
            
            
              
              Price Born. 6.
            
            
              
              Thorpe Francis. 6.
            
            
              
              Daugherty Thos. 7.
            
            
              
              Moffit Thos. 7.
            
            
              
              Atkins Rowland. 7.
            
            
              
              Johnson Wm. Bedford. 7.
            
            
              
              Bocock Elijah. 7.8.
            
            
            
              
              Johnson Christopher. 7.
            
            
              
              Staten Wm. 7.
            
            
              
              Goodwin George. 7.
            
            
              
              Lynch Christopher. 7.
            
            
              
              Burton Jesse. 7.
            
            
              
              McKinney. 7.
            
            
              
              Maupin Danl. junr. 8.
            
            
              
              Barton Wm. 8.
            
            
              
              Gillaspy David. 8.
            
            
              
              Marks James. 8.
            
            
              
              Harvie Mrs. 8.
            
            
              
              Harvie Richd. 8.
            
            
              
              Lewis Chas. Lilb. 8.
            
            
              
              Sharpe Robt. Junr. 8.
            
            
              
              Hardy Robt. 8.
            
            
              
              Haden Anthony. 8.
            
            
              
              Brockman John. 8.
            
            
              
              Marks Hastings. 8.
            
            
              
              Skipwith Henry. 8.
            
            
              Apr.
              5.
              ✓
              Charge Mr. Wayles’s estate 4 barrels of corn 30/ delivered by Mr. Cox to John Strong & passed by him to credit of the estate.
            
            
              
              10.
              
              Received of Thos. Evans in his suits 10/.
            
            
              ✓
              11.
              
              Lent Randolph Jefferson 48/.
            
            
              
              ✓
              Pd. Mr. Clay for preaching my mother’s funeral sermon 40/.
            
            
              
              ✓
              Pd. John Day for my mother’s estate 6/.
            
            
              
              Pd. Philip Mazzei 10/.
            
            
              
              15.
              
              Sold N. Lewis 75 ℔ stalled beef @ 4d.
            
            
              
              22.
              
              Pd. Christopher Harris 48/ for 230 ℔ of flour which was 9/8 too much.
            
            
              
              Pd. for fishing reed 1/.
            
            
              
              26.
              ✓
              Mr. Cox has pd. John Strong (of money of mine recd. by him) £8–7–11 in full of his account agt. Mr. Wayles’s estate, so charge the estate.
            
            
              
              He has also pd. Edward Smith (with my money) my smith’s account in full £11–6.
            
            
              
              He has also pd. Judith Smith a granny 36/7.
            
            
              
              Mr. Cox recd. of Mr. Skipwith by Frank Harris the above sums, to wit, £21–10–6.
            
            
              Apr.
              26.
              
              Fr. Harris for Mr. Skipwith paid my parish dues in Southam last fall, viz. £3–3.
            
            
            
              
              Received of Mr. Skipwith by F. Harris in cash £201–10 which with the sums before mentioned make £226–3–6 to be credited this day on his bond.
            
            
              
              Paid Nelson £5.
            
            
              
              John Brewer begins to make bricks.
            
            
              
              28.
              
              Became appearance bail for Nelson ads. Taliaferro. Damage £35.
            
            
              
              29.
              
              Pd. Jackson £3.
            
            
              
              Pd. Rice 36/.
            
            
              
              Pd. Humphry Gaines £40.
            
            
              
              Left with Mrs. Jefferson for Doctr. Gilmer £20.
            
            
              
              Pd. John Brewer 12/.
            
            
              
              Gave Hugh Daugherty in Charity 12/.
            
            
              May
              1.
              
              Pd. Dabney Wade £10.
            
            
              
              Left with Mr. Cox for Wm. Gay £10.
            
            
              
              Left with do. for Bowler Cocke for sheep £5–10.
            
            
              
              Recd. of Mr. Cox for D. Hylton 9/ of which 7/6 is to be paid to D. Hylton, the rest charge myself.
            
            
              
              3.
              
              Pd. Daniel Hylton £15–5–3.
            
            
              
              Pd. do. for Mr. Cox 7/9.
            
            
              
              Pd. do. for Price, inspector at Byrd’s for tobo. inspected in 1775 £11–14.
            
            
              
              4.
              
              Pd. ferrge. at Cowle’s 3/.
            
            
              
              Pd. entertt. at do. 8/.
            
            
              
              Gave ferrymen 1/.
            
            
              
              Pd. supper at Anderson’s 5/.
            
            
              May
              5.
              
              Pd. for candles 3/.
            
            
              
              6.
              
              Pd. for 1 ℔ coffee 5/.
            
            
              
              7.
              
              Pd. for 1 ℔ butter 2/6 bread 4d washing 1/3.
            
            
              
              Pd. for ticket to concert 6/.
            
            
              
              8.
              
              Pd. Wm. Nicholson the taylor in full £2–16.
            
            
              
              Pd. for supper at Anderson’s 4/.
            
            
              
              9.
              
              Pd. for washing 1/3 bread 4d.
            
            
              
              10.
              
              Pd. postage 2/6.
            
            
              
              11.
              
              Pd. for bread 4d—gave in charity 30/.
            
            
              
              12.
              
              Pd. for butter 5/ 2 ℔ sugar 4/ books £3–10.
            
            
            
              
              Pd. for ferrit 32/.
            
            
              
              Pd. Jamieson for Philosophical society 10/.
            
            
              
              13.
              
              Pd. for bread 4d.
            
            
              
              Pd. Robert Anderson (tavern keeper) in full till Nov. 27. 1776 £33–8–4.
            
            
              
              15.
              
              Pd. for bread 4d.
            
            
              
              16.
              
              Pd. for punch 1/6.
            
            
              
              Pd. Phripp & Bowdoin for mahogany £9–7–6.
            
            
              
              17.
              
              Pd. for bread 4d. 1 ℔ coffee 5/.
            
            
              
              19.
              
              Pd. Ben Powell for packing boxes &c. £10–15–9.
            
            
              
              20.
              
              Recd. of Carter Braxton in account for my crop of tobacco as follows
            
            
              
               D.£   a bill on Willing & Morris for 426⅔ =      128Cash82£210
            
            
              
              ✓
              Recd. of Carter Braxton for Rand. Jefferson in acct. for his crop £140.
            
            
              
              Pd. for toys 2/.
            
            
              
              Pd. James Cocke exr. of Peyton Randolph £38–15 in discharge of my first bond which I took in.
            
            
              
              ✓
              Pd. Doctr. Galt for Randolph Jefferson £2–9–4.
            
            
              
              Overpd. do. 8d.
            
            
              May
              20.
              
              Drew order in favr. of Edwd. Charlton on John Cabell for £29–4–8 for which, if paid, credit H. Skipwith’s bond.
            
            
              
              21.
              
              Pd. ferrge. at Barrett’s 3/ gave ferrymen 1/.
            
            
              
              Pd. breakfast &c. at Bryant’s 4/9.
            
            
              
              Inclosed by Colo. Harrison to James Bringhurst Braxton’s bill on Willing & Morris for 426⅔ dollars = 160£ Pennsylva. money.
            
            
              
              22.
              
              Pd. T. Pleasants (4. mi. cr.) £30.
            
            
              
              Pd. barber in Richmond 1/3.
            
            
              
              Pd. Valentine the silver smith 35/.
            
            
              
              Pd. Gabr. Galt (tavern keeper) in full £8–16–7½.
            
            
              
              Gave in charity 12/.
            
            
              
              Pd. a smith for mendg. chair 7/6.
            
            
              
              Pd. Booth for waggong. 11 hhds. of my tobo. £4–4.
            
            
              
              Pd. do. for Dan. Hylton for a gun £5–4.
            
            
              
              24.
              
              Recd. of H. Skipwith by the hands of F. Harris £55–6 to be credited on his bond.
            
            
            
              ✓
              25.
              
              Delivd. Rand. Jefferson the £140. recd. for him of Carter Braxton.
            
            
              
              Inclosed to Charles Dick for 6 shuttles 30/.
            
            
              
              26.
              
              Pd. Nanny Brewer 5/.
            
            
              
              27.
              
              Pd. B. Calvert for fishing rods 2/.
            
            
              
              Charge Jos. Neilson 6½ ℔ cotton spun for him.
            
            
              
              28.
              
              Our son born 10. o’clock P.M.
            
            
              
              29.
              
              Pd. Mrs. Gaines £6.
            
            
              
              Recd. of Jesse Burton by T. Garth £300, of which £251–6 discharges his first bond, & £48–14 with interest on it is to be applied to the other.
            
            
              May
              29.
              
              Pd. Thos. Garth £60.
            
            
              
              31.
              
              Pd. John Brewer £3.
            
            
              
              Pd. Jos. Neilson £4–10.
            
            
              June
              7.
              
              Bot. of old Scott bed & bolster wt. 50 ℔.
            
            
              
              9.
              
              Pd. Richd. Scott for do. £8.
            
            
              
              12.
              
              Pd. Richd. Garbutt 15/.
            
            
              
              Pd. Reuben Lindsay £7–12–6.
            
            
              
              Gave in charity 36/.
            
            
              
              Gave in do. 6/.
            
            
              
              13.
              
              Henderson v. Wallace. As the appeal was never prosecuted returned to Mrs. Wherry the 46/ I had received.
            
            
              
              Enlisted Lunsford Jones into Continental service & pd. him bounty money £6. which charge to Commonwealth.
            
            
              
              14.
              
              Our son died 10H–20′ P.M.
            
            
              
              18.
              
              Gave Phill to buy chickens for us at Elk-hill 20/.
            
            
              
              21.
              
              Pd. Nanny Brewer 6/6.
            
            
              
              23.
              
              Gave Mr. Cox to hire reapers £6–8.
            
            
            
              
              Sent Capt. Robt. Walker (Chas. city) by Frank Harris £34–16 in full.
            
            
              
              Delivered Fr. Harris £9–12 to pay off Richard Charlton’s acct. against me.
            
            
              
              Pd. dinner &c. Cumbld. C. H. 4/.
            
            
              
              Pd. ferrge. at Woodson’s ferry 1/.
            
            
              
              Gave ferrymen 1/.
            
            
              
              24.
              
              Charge John Brewer 1½ galls. whiskey delivd. him by T. Garth 7/6.
            
            
              
              28.
              
              Gave Ralph Shillingsworth a plaisterer 12/.
            
            
              
              Pd. Philip Mazzei for Myles Taylor £16–1–3.
            
            
              July
              4.
              
              Pd. Jacob Seeden 4/.
            
            
              
              5.
              
              Pd. Humphrey Gaines £19–4.
            
            
              
              Balance due him for 3. last years as by settlement £34–17–4. Note the year ended June 12. Agreed in writing to give him £35. for the current year, & he takes my word that I will give him £5. more.
            
            
              
              Gave Phill to buy ducks 15/6.
            
            
              
              10.
              
              Charge John Brewer his levy.George Bradby do.Isaac Jackson do.
            
            
              
              Pd. Nelson £4–16.
            
            
              
              Pd. George Bradby 30/.
            
            
              
              Pd. dinner at Jouett’s 3/1½.
            
            
              
              Pd. Spencer for Isaac Jackson 15/.
            
            
              
              Pd. Jouett’s for toddy 4/.
            
            
              
              11.
              
              Sent by Humphrey Gaines to Garland Carr for Majr. John Carr £72–12 in full.
            
            
              
              Sent by do. to Garland Carr for himself 36/.
            
            
              
              13.
              
              Pd. Rice 4/.
            
            
              
              14.
              
              Pd. Mrs. Allegre for books 40/.
            
            
              
              15.
              
              Pd. John Brewer £4–10.
            
            
              
              17.
              
              Pd. Peggy Wanlace for linen 58/6.
            
            
              
              18.
              
              Credit Samuel Davis 22/ pd. to T. Garth.
            
            
              
              Charge do. to T. Garth.
            
            
              
              Pd. T. Garth for Manoah Clarkson for corn £16–4.
            
            
              
              23.
              
              Pd. Giovanni the taylor 36/.
            
            
              
              Pd. T. Garth for Turner Anderson for plank & glass £28–3–2.
            
            
              
              30.
              
              Borrowed of Mr. Jouett 36 ℔ iron to be repd. in iron, or cash @ 1/ pr. ℔
            
            
              
              Borrowed of Nich. Lewis 21½ ℔ iron.
            
            
              Aug.
              5.
              
              Recd. of H. Skipwith by F. Harris £102.
            
            
              
              6.
              
              In account with Phil. Mazzei allowed him for Colo. T.M.R. £12–10 sterl. = £15–12–6 currcy. which was due of his subscription to the wine compy.
            
            
              
              In account with Wm. Henderson allowed him for John Bolling £6–7–6 due for public dues in Albem. which I had assumed at the request of J. B. See memm. book 1775. Mar. 9.
            
            
              
              In account with Wm. Henderson I have credit £5 due from Charles Rhodes to Mrs. Chiswell for which therefore I am to account to her exrs. as if received.
            
            
              
              Charge Ph. Mazzei his assumpsit to me for Bennett Henderson £40. who is indebted to H. Skipwith, for which credited H. Skipwith’s bond.
            
            
              
              Say paid Wm. Henderson by crediting his bond to H. Skipwith £15–19–11½ (viz. the £6–7–6 for J. Bolling & £9–12–5½ due him from myself) for which gave H. Skipwith credit on his bond to me.
            
            
              
              Frank Harris pd. for me to Richd. Charlton £5–0–11 over & above the £9–12 delivd. him May 23. for which sum of £5–0–11 credited H. Skipwith’s bond.
            
            
              
              The above credits having overpaid H. Skipwith’s first bond 6/2 repd. F. Harris 6/.
            
            
              ✓ Aug.
              9.
              
              Pd. Rand. Jefferson what he had pd. an Upholsterer in Stanton for £6.
            
            
              
              14.
              
              Pd. Colo. T. M. Randolph £21.
            
            
              
              Charge do. two accts. of smith’s work viz.
            
            
              
                 work from Jan. 1775. to July 1775       £5–1–7   do. from March 1776. to Dec. 1776. 3–4–8½   £8–6–3½  
            
            
              
              Pd. Anthony Murray £21.
            
            
              
              Borrowed of T. Garth 12/.
            
            
              
              Pd. Joseph Hale for 6 geese 12/.
            
            
              
              ✓
              Pd. James Hopkins for my mother’s estate 30/.
            
            
              
              Pd. Boyd for a buck 30/.
            
            
              
              Pd. Jouett entertt. 5/.
            
            
              
              15.
              
              Pd. Nanny Brewer £3.
            
            
              
              16.
              
              Pd. T. Morgan setting up hand mill 12/.
            
            
              
              18.
              
              Recd. of Colo. Wilson M. Cary for 2 gins 20/.
            
            
            
              
              Repd. T. M. Randolph what he had pd. for mending my watch 8/.
            
            
              
              21.
              
              Pd. Peggy Wanlace £5.
            
            
              
              Pd. Rice 2/6.
            
            
              
              23.
              
              Pd. Mrs. Wherry for 4 ℔ cheese 10/.
            
            
              
              28.
              
              Pd. Neilson £10–4.
            
            
              
              Pd. Burras for venison 6/.
            
            
              
              29.
              
              Pd. Humphrey Gaines 48/.
            
            
              
              Randall Johnson began to work @ £6–10 pr. month.
            
            
              
              30.
              
              Gave Mrs. Nimmo in Charity 36/.
            
            
              
              Pd. Francis Turner for a slay 20/.
            
            
              
              Pd. for grogg at the Forge 1/6.
            
            
              
              Borrowed of Humphrey Gaines 1/6.
            
            
              Aug.
              31.
              
              Recd. of H. Skipwith £712–19–2 which discharged his 2d. bond.
            
            
              
              Pd. H. Skipwith by order of Henry Cox £3.
            
            
              
              ✓
              Bot. Oroonoko (a horse) of R. Jefferson & pd. him for him in full £36.
            
            
              Sep.
              1.
              
              Pd. for grogg 5/.
            
            
              
              Lent John Henderson 5/.
            
            
              
              Pd. towards getting a soldier £6–5–4.
            
            
              
              Lent John Henderson for do. £6–5–4.
            
            
              
              Paid for Nicholas Lewis for do. £6–5–4.
            
            
              
              Paid for David Rhodes for do. £2–10.
            
            
              
              Paid for Clifton Rhodes for do. £2–10.
            
            
              
              Borrowed of Richd. Woods 3/6.
            
            
              ✓
              3.
              
              Lent Anderson Bryan 12/.
            
            
              
              4.
              
              Gave bounty to a soldier £3.
            
            
              
              5.
              
              Pd. J. Walker in full £49–10.
            
            
              
              6.
              
              Pd. Rand. Johnson 30/.
            
            
              
              Pd. Rice 42/.
            
            
              
              7.
              
              Lent B. Calvert to bear expences of soldiers to Wmsbgh. 42/.
            
            
              
              7.
              
              Inclosed by John Harvie to J. Hancock Boston money £14–2. Note this was for John Walker, & was settled before I paid him the above balance.
            
            
              
              Sent by John Harvie to Alexr. Spotswood £26–14 in full for the horse I bought of him.
            
            
            
              
              9.
              
              Recd. of Francis Eppes for John Jouett 6/.
            
            
              Sep.
              11.
              
              Bishop v. Pryor. Recd. £2–19–9 in full.
            
            
              
              Turk v. Pryor. Recd. by James Bishop 11/6 in full.
            
            
              
              Gave Mrs. Sorrel in Charity 20/.
            
            
              
              Pd.  Holt for planes 50/.
            
            
              
              Pd. T. Garth £16–16.
            
            
              
              Gave horseler at Jouett’s 1/3.
            
            
              
              17.
              
              Pd. T. Garth £22–10.
            
            
              
              Lent F. Eppes 5/.
            
            
              
              20.
              
              Recd. of F. Eppes to pay Dr. Walker for Castor oil 20/.
            
            
              
              Sent by J. Walker to Dr. Walker for the same 20/.
            
            
              
              22.
              
              Charge Pet. Feild Trent for opn. 21/6.
            
            
              
              Inclosed by Wm. Mickie to Col. Robt. Anderson for Joseph Anderson 42/ instead of 40/.
            
            
              
              Borrowed of Doctr. Gilmer 2/.
            
            
              
              Pd. Judith Balyal for thread 2/.
            
            
              
              26.
              
              Recd. of Clough Shelton the bounty money I had pd. Lunsford Jones ante June 13. £6.
            
            
              
              28.
              
              Repd. T. Walker what he had pd. for me to Col. Madison for an auger 30/.
            
            
              Oct.
              2.
              
              In settlemt. with Dr. Gilmer allowed him the following sums for the following persons.
            
            
              
                ✓ 1775. Sep. Mrs. Jane Jefferson’s note to John Moore1–18–9✓1777. Feb. Mrs. Jane Jefferson’s acct.6–10–0Samuel Taliaferro my note12–0–0✓Randolph Jefferson’s acct.2–7–6which charge to them respectively. 
            
            
              Oct.
              6.
              
              Pd. Dr. Gilmer in full £39–12.
            
            
              
              7.
              
              Pd. Nanny Brewer 30/.
            
            
              
              10.
              
              Inclosed to Robert Montgomerie of Bedford storekeeper for Wm. & James Donalds my balance in full £32–8. by T. Garth.
            
            
              
              Pd. Peter Burras for venison 9/6.
            
            
              
              Pd. T. Garth £30.
            
            
              
              Sent Mrs. Wallace 30/.
            
            
              
              ✓
              Recd. of Doctr. Gilmer for Rand. Jefferson for blankets 30/.
            
            
              
              Pd. Fras. Turner for a slay 10/.
            
            
            
              
              12.
              
              Pd. Wm. Reynolds junr. for venison 13/3.
            
            
              
              13.
              
              Pd. Rice 30/.
            
            
              
              My canal is 10 f. 11 I. deep where they are to begin to dig.
            
            
              
              15.
              
              Delivered Randolph Jefferson to be pd. Anthony Murray my debt to him in full £99.
            
            
              
              Note in stating the account I took credit for 30/ pd. him by Mr. Skipwith.
            
            
              
              Left with T. Garth for Edward Carter £90 in part of £190. to which the 483 acres of land I bought of him were valued by N. Lewis & J. Coles.
            
            
              
              Left with T. Garth £30 to be paid to J. Henderson junr., Rice, Randall Johnson, Whipple.
            
            
              
              Pd. George Bradby £4–10.
            
            
              
              Pd. Jackson 36/.
            
            
              
              Pd. John Brewer £4–10.
            
            
              
              Pd. Peggy Wanlace 36/.
            
            
              
              Left with T. Garth for the collector of the parish £15.
            
            
              
              ✓
              Lent Anderson Bryan £12.
            
            
              
              16.
              
              Pd. entertt. at Byrd ordinary 12/.
            
            
              
              17.
              
              Left with Henry Cox the following sums
            
            
              
              £sd for Joseph Woodson sheriff of Goochland5–5–7for John Wiley sheriff of Cumberland4–18–5for Devereux Jarrett for smith’s work5–15–0for Wm. Carrol for mowing1–16–0for Roger Carrol for curing a sore foot2–0–0for Wm. Dandridge for 6 mares to Fearnought  16–5–0£36
            
            
              
              Besides the above 6 mares, Allycroker is still unpaid for. She was ensured.
            
            
              
              Charge Gilliam 6/5 for his tithe levy pd. the sheriff of Cumbld. in the above sum.
            
            
            
              
              Left with my sister Carr the following sums for the following persons creditors of D. Carr’s estate.
            
            
              
               for Doctr. James Briedon  18–15–3for William Roberts17–6for Thos. Drumwright2–17–10¼for Charles Bailey3–5–4½£25–15–11¾which paiments charge to D. Carr’s estate.
            
            
              
              18.
              
              Agreed with H. Cox to continue overseer at Elkhill & superintendant at Gilliam’s for 1778 for £75.
            
            
              
              20.
              
              Pd. ferrge. at Bryan’s 3/6 ferrymen 1/.
            
            
              
              Lent James Madison 3/.
            
            
              
              Pd. supper at Charlton’s 6/6.
            
            
              
              21.
              
              Pd. for books at Purdie’s £4.
            
            
              Oct.
              22.
              
              Pd. Loughlin for sundries 57/.
            
            
              
              Repd. Martin in full 6/3.
            
            
              
              Pd. for bread 3¾d.
            
            
              
              23.
              
              Pd. for 1 ℔ of candles 4/.
            
            
              
              Pd. for sundries 4/.
            
            
              
              24.
              
              Pd. ferrge. & entertt. at Cowle’s 9/.
            
            
              
              Gave ferrymen 1/.
            
            
              
              29.
              
              Inclosed to Danl. L. Hylton for sugar &c. 42/.
            
            
              
              Pd. ferrge. at Cowle’s 3/.
            
            
              
              Pd. for mending watch 12/.
            
            
              
              30.
              
              Pd. Greenhow for chain 15/.
            
            
              
              31.
              
              Recd. for opinion in Mrs. Thacker’s case 21/3.
            
            
              Nov.
              1.
              
              Pd. ferrge. & gave ferrymen at York 6/.
            
            
              
              3.
              
              Gave Warn. Lewis’s Jamey 2/.
            
            
              
              Pd. ferrge. & entertt. at Gibbons’s 8/4.
            
            
              
              5.
              
              Gave Martin for ferrge. & expences to F. Willis’s 6/.
            
            
              
              6.
              
              Pd. ferrge. & ferrymen at Cowles 4/9.
            
            
              ✓
              7.
              
              Recd. for Mr. Wayles’s estate of F. Harris £21–4 to be pd. to Wm. Holt in Wmsbgh.
            
            
              
              9.
              ✓
              Chas. Carter (surviving trustee for Colo. Byrd) executed deed to me for part of a lot in Richmond, for which I am to pay Mr. Wayles’s estate £25. as of this day & endorse it on the protested bill due from Byrd to the estate.
            
            
              
              10.
              
              Pd. ferrge. & ferrymen Cowle’s 6/9.
            
            
              
              11.
              
              Pd. Beverley Dixon in full £21–14.
            
            
              
              Gave to the Timber ridge academy £3.
            
            
              
              Pd. towards a ball 30/.
            
            
              
              Pd. for candles & bread 12/6.
            
            
              Nov.
              12.
              
              Pd. Mrs. Neale for china for F. Eppes 45/.
            
            
              
              Pd. for do. for myself 15/.
            
            
              
              Recd. for opn. in Doctr. J. Griffin’s case £4–16.
            
            
              
              13.
              
              Pd. for fodder £4–19.
            
            
              
              14.
              
              Gave Martin to pay for washing 8/.
            
            
              
              15.
              
              Recd. of E. Pendleton junr. for wire £3–10.
            
            
              
              18.
              
              Gave a boy to carry horse to the Forest 3/.
            
            
              
              Pd. Middleton for mending stable door 20/.
            
            
              
              Pd. Purdie for books 18/.
            
            
              
              19.
              
              Recd. for opn. on Dr. Flood’s will 22/.
            
            
              
              Pd. for bread 4/.
            
            
              
              21.
              
              Pd. Edmd. Ruffin for Wm. Ragsdale for a chair £33.
            
            
              
              Pd. Draper for shoeing a horse 5/.
            
            
              
              22.
              
              Pd. for 2. papers pins 18/.
            
            
              
              Pd. Middleton for 2. boxes 14/.
            
            
              
              Pd. ferrge. & ferrymen at Barrett’s 4/.
            
            
              
              25.
              
              Pd. ferrge. & ferrymen at Bryan’s 4/.
            
            
              
              26.
              
              Gave Martin to buy oats 19/.
            
            
              
              Lodged with Gilbert to pay for wood £3–18.
            
            
            
              
              Charge F. Eppes for advertisemt. to Purdie 7/.
            
            
              
              Charge him for chess-board to Purdie £3–12.
            
            
              
              27.
              
              Recd. of Beverley Randolph for books £5.
            
            
              
              28.
              
              Pd. Rob. Lorton’s exrs. in full 32/.
            
            
              Dec.
              3.
              
              Pd. Mrs. Nicholas for making gown 6/.
            
            
              
              Pd. Craig jeweller for work 8/9.
            
            
              
              4.
              
              Pd. Archbd. Cary for 12 ℔ powder £3–12.
            
            
              
              5.
              
              Pd. at public store for sundries £3–6.
            
            
              
              6.
              
              Pd. at do. for pins 24/.
            
            
              
              Pd. ferrge. & ferrymen at Barrett’s 4/.
            
            
              
              Pd. dinner at Chas. city C.H. 6/.
            
            
              Dec.
              10.
              
              Pd. ferrge. at Cowle’s 3/6.
            
            
              ✓
              12.
              
              Pd. Wm. Nicholson in full £14–11–6.
            
            
              
              Pd. Wm. Holt for J. Wayles’s estate £34–4–6. Note £21–4 of this was money belonging to Mr. Wayles’s estate put into my hands Nov. 7. by Fr. Harris to pay this debt. The balance of £13–0–6 was my own money & therefore to be charged to the estate.
            
            
              
              Pd. Wm. Holt for biscuit 2/6.
            
            
              
              Recd. of James Henry for books £3–10.
            
            
              
              13.
              
              Pd. for butter &c. 17/.
            
            
              
              Pd. at Dr. Pasteur’s for 2 ℔ bohea tea £4–10.
            
            
              
              14.
              
              Recd. of Colo. Fleming of Botett. for opinion in the case of Buchanan’s estate 21/6.
            
            
              
              Charge F. Eppes for almanac of Purdie 5/.
            
            
              
              Also to pd. Gilbert makg. pr. shoes for Mrs. Eppes 30/.
            
            
              
              18.
              
              Gave Rob. Nicolson my bond for £160–4–11. Note this included £25–5 due from me to Peter Scott’s estate & 26/ due from me to Edmd. Dickerson the joiner.
            
            
              
              20.
              
              Pd. Mrs. C. Campbell in full 42/.
            
            
              
              Recd. of Cuthbert Bullett for books £12–16.
            
            
              
              Pd. for 4 ℔ butter 20/.
            
            
              
              22.
              
              Pd. for books at Purdie’s 38/.
            
            
              
              25.
              
              Pd. Miss Hunter for 2 ℔ Congo tea £6.
            
            
              
              Pd. for candles &c. 12/.
            
            
              
              Gave printer’s boy 2/.
            
            
              
              26.
              
              Pd. for butter 18/.
            
            
              
              27.
              
              Pd. for tea £3.
            
            
              
              28.
              
              Gave G. W.’s Ben 6/.
            
            
              
              29.
              
              Pd. for wood 45/.
            
            
              
              30.
              
              Pd. for biscuit 4/ pd. G. W.’s Hanah for canister 5/.
            
          
        